Title: From Thomas Jefferson to Horatio Gates, 3 September 1780
From: Jefferson, Thomas
To: Gates, Horatio



Sir
Richmond Sepr. 3. 1780.

I am extremely mortifyed at the Misfortune incurred in the South and the more so as the Militia of our State concurred so eminently in producing it. We have sent from Chesterfield a week ago 350 regulars, 50 more march tomorrow, and there will be 100, or 150 still to go thence as fast as they come out of the Hospital. Our new recruits begin to rendezvous about the 10th: inst. and may all be expected to be in by the 25th. We call on 2000 more Militia, who are required to be at Hillsborough by the 25th. of Octo. but we have not Arms to put into the Hands of these men. There are here going on to you 3000 stand from Congress. We have about the same number in our magazine. I trust Congress will aid us. We are desired in general to send you all kinds of Military Stores, but I wish you would be so good as to send me a specification of the Articles and quantities you most want, because our means of transportation being very limited we may otherwise misemploy even these. Powder, flints, Cannon, Cannon-ball are the only Articles I think we can send. Lead I hope you will get immediately from the Mines, which will save a vast deal of transportation. Our treasury is utterly exhausted and cannot again be replenished till the Assembly meets in October. We might however furnish considerable Quantities of Provision were it possible to convey it to you. We shall immediately send out an Agent into the Southern Counties to collect and forward all he can. Will Militia volunteer Horse be of service to you and how many? I am with the greatest esteem & respect Sir Your most obedt. humble sert.,

Th: Jefferson

